UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2015 Commission File Number: 001-33540 EnSync, Inc. (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) N93 W14475 Whittaker Way Menomonee Falls, Wisconsin (Address of principal executive offices) (Zip Code) (262) 253-9800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 Par Value NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yesþ No o The aggregate market value of the voting stock held by non-affiliates, computed by reference to the last sales price on December 31, 2014, which was the last business day of the registrant's most recently completed second fiscal quarter, was $14,843,314. The number of shares of the registrant’s Common Stock outstanding as of September 28, 2015 was 47,129,334. DOCUMENTS INCORPORATED BY REFERENCE The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days after the end of the fiscal year ended June 30, 2015.Portions of such proxy statement are incorporated by reference into Part III of this Form 10-K. ENSYNC, INC. 2-K ANNUAL REPORT TABLE OF CONTENTS PART I Page Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosures 19 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 25 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Item 9A. Controls and Procedures 54 Item 9B. Other Information 55 PART III Item 10. Directors, Executive Officers and Corporate Governance 56 Item 11. Executive Compensation 56 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 56 Item 13. Certain Relationships and Related Transactions, and Director Independence 56 Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules 57 Signatures 58 Forward-Looking Statements The following discussion should be read in conjunction with our accompanying Consolidated Financial Statements and Notes thereto included within this Annual Report on Form 10-K.In addition to historical information, this Annual Report on Form 10-K and the following discussion contain statements that are not historical facts and are considered forward-looking within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.These forward-looking statements contain projections of our future results of operations or of our financial position or state other forward-looking information.In some cases you can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will” and “would” or similar words.We believe that it is important to communicate our future expectations to our investors.However, there may be events in the future that we are not able to accurately predict or control and that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements.Investors are cautioned not to rely on forward-looking statements because they involve risks and uncertainties, and actual results may differ materially from those discussed as a result of various factors, including, but not limited to: our historical and anticipated future operation losses; our ability to raise the necessary capital to fund our operations and the risk of dilution to shareholders from capital raising transactions; our stock price volatility and trading volume; the competiveness of the industry in which we compete; our ability to successfully commercialize new products, including our Matrix TM Energy Management and Agile TM Hybrid Storage Systems; our ability to lower our costs and increase our margins; the failure of our products to perform as planned; our ability to build quality and reliable products and market perception of our products; our ability to grow rapidly while successfully managing our growth; our ability to maintain our current and establish new strategic partnerships; our dependence on sole source and limited source suppliers; our product and customer concentration and lack of revenue diversification; SPI’s ability to influence key decision making and potential to acquire complete control; our ability to enforce our agreements in Asia; our ability to retain our managerial personnel and to attract additional personnel; our ability to manage our international operations; the length and variability of our sales cycle; our increased emphasis on larger and more complex system solutions; our lack of experience in the power purchase agreement business; our reliance of third-party suppliers and contractors when developing and constructing systems for our PPA business; our ability to protect our intellectual property and the risk we may infringe on the intellectual property of others; future acquisitions could disrupt our business and dilute our stockholders; and other risks and uncertainties discussed under Item 1A. Risk Factors.Readers should not place undue reliance on our forward-looking statements.These forward-looking statements speak only as of the date on which the statements were made and are not guarantees of future performance.Except as may be required by applicable law, we do not undertake or intend to update any forward-looking statements after the date of this Annual Report on Form 10-K. Item 1. BUSINESS EnSync, Inc. and its subsidiaries (“EnSync,” “we,” “us,” “our,” or the “Company”) develop, license, and manufacture innovative energy management systems solutions serving the utility, commercial and industrial (“C&I”) building, utility, and off-grid markets.Incorporated in 1998, EnSync is headquartered in Menomonee Falls, Wisconsin, USA, with offices in San Francisco, California, Honolulu, Hawaii, Shanghai, China and Perth, Western Australia.In August 2015, we changed our corporate name from ZBB Energy Corporation to EnSync, Inc., and we regularly use the name EnSync Energy Systems for marketing and branding purposes. EnSync develops and commercializes application solutions for advanced energy management systems critical to the transition from a “coal-centric economy” to one reliant on renewable energy sources.EnSync synchronizes conventional utility, distributed generation and storage assets to seamlessly ensure the least expensive and most reliable electricity available, thus enabling the future of energy networks. Today there are generally three sources of electricity, particularly for behind-the-meter applications: conventional generation, generation from renewables and energy storage. On their own, each of these sources can be limiting due to various factors such as cost, availability, resiliency and environmental impact.In a model environment, these disparate sources work in a synchronized manner, all three continually prioritized and optimized to always deliver the least expensive and most reliable electricity. However, the conventional approach of power electronics provides limited capability in terms of optimization, efficiency, scalability, and the ability to accommodate ever-changing and evolving applications and policies.Essentially with a “stick-built” environment, the conventional inverter approach is inherently inflexible in what is now a dynamic world of electricity generation and load management. 1 Further complicating the realization of the model environment is that a “one size fits all” approach to energy storage has been the norm, relying on single-storage technology for both power and energy applications.The perfect battery does not exist, and forcing one type of storage technology to attempt a variety of both power and energy applications is limiting and costly. EnSync’s energy management systems enable comprehensive functionality and provide for numerous applications that do away with limitations of conventional power electronics.EnSync’s energy management systems are being developed to provide: · active energy synchronization for any or all DC and AC inputs and outputs; · prioritization and optimization of all generating assets without system controllers and complex algorithms; · management of every power and energy storage application and asset in simultaneous operation; and · modular, scalable, efficient and “future proof” energy management as a 20-year asset. Our energy storage system expertise enables us to design and deploy customized systems using whatever storage technology is most effective and economical for the specific needs of the customer and application, including applications where the optimum solution utilizes multiple storage technologies in a hybrid configuration.EnSync recently released the Matrix™ Energy Management System, a technology that makes it very easy to create hybrid systems by effectively “auto-segregating” power and energy applications, and pulling from the optimal battery technology to do the job without the complexity of a central control system; a highly complicated task accomplished simply and cost-effectively. These capabilities provide the opportunity to rethink how we source electricity and monetize distributed generation and storage assets. The macro ability to leverage the optimal use of electricity from the grid, renewables and storage is itself powerful; the ability to monetize numerous applications behind the meter provides the micro level ability to leverage almost any combination of known applications, including supply response, time-of-use, frequency regulation and back-up power. Hybrid power and energy storage is the best way to optimize both power and energy applications, and an enabling energy management system distills all of the complexity to a simple means of creating cash behind the meter. There is definitive movement towards the increasing complexity of applications and greater integration of functionality in order to solve more issues, while providing even higher value.We believe this trend will accelerate over the next four to five years. We believe our energy management solutions are a significant improvement over conventional, static, 20-year asset that cannot accommodate the dynamic evolution of rate structures, programs and capabilities.We believe our solution will allow our customers to future-proof a building with an energy management system that is flexible and scalable by simply adding drawers to a cabinet, and each drawer designated as photovoltaics (“PV”), DC lighting, a diesel generator or storage, to list a few options.Hot swappable, drawer-based architecture similar to that of a rack mount server, should allow optimal uptime and reliability. In some environments, such as remote micro grids, diesel generators could play the role of conventional generation.All of the aforementioned synchronization capabilities apply here as well, and even allow for the optimization of the diesel generation by eliminating inefficient load following by simply running the generators only at optimal efficiency to charge the batteries. EnSync is excited about the industry shift to comprehensive energy management for behind-the-meter applications.We believe firmly that synchronization of disparate generating assets for the purpose of power and energy through state-of-the-art energy management systems is opening up numerous possibilities, as well as markets, for owners and operators of buildings, utilities, and micro grids. 2 Our goal at EnSync is to deliver the ability to lower the cost of electricity, create a more resilient grid infrastructure, prompt economic markets to leverage distributed assets and bring power to remote locales not served by traditional grid power. Target Markets EnSync’s energy management systems, storage technologies and power quality products target a variety of applications in three primary markets: (1) Commercial & Industrial (“C&I”) Buildings, Multi-tenant Buildings and Communities; (2) Utility Grid Power Distribution; and (3) Microgrids.We believe our solutions will enable utilities to reduce construction of under-utilized “peak” power generating plants and incorporate more renewable energy generating assets into the grid.EnSync’s ability to provide modular and configurable power control and storage solutions can be tailored to meet a variety of needs, whether it be shifting energy from low rate to high rate periods, or enabling complete grid independence. Commercial & Industrial Buildings, Multi-Tenant Structures and Communities EnSync offers a revolutionary energy synchronization system which we believe enables a dramatic reduction in the cost of electricity and increases the financial returns of distributed generation systems in the C&I market.Commercial and industrial buildings have become a major opportunity for distributed generation assets to create "net zero" buildings, and provide utilities with sources of energy in critical peak or critical load situations.We believe we are the only company today that can provide complete C&I building energy storage and energy management systems that unlock opportunities to generate income today, as well as "future proof" the building for any additional applications and requirements that are realized throughout the life of the asset.This includes energy management and hybrid energy storage systems. For the C&I market, EnSync has introducedMatrixandAgile Hybridsystems engineered to: · enable distributed intelligence and active control of inputs and outputs inside buildings; · allow a building to be connected to others in a micro grid; · provide seamless connectivity to the utility for smart export on demand and “Internet of Energy” capability; and · create a net-zero building and deliver cash generation opportunities. We recently began addressing the C&I market through power purchase agreements (“PPAs”) under which we agree to provide, and the customer agrees to purchase, electricity from us at a fixed rate for a 20-year period.Under this structure we develop and supply a system that uses our and other companies’ products and the customer receives the benefit of a low and fixed price for electricity without any upfront costs.Because this business model requires significant capital outlays, we intend to develop a monetization strategy under which we sell the PPAs we generate to investors. Utility Grid Power Distribution Utilities are faced with providing cheaper, cleaner and more reliable power as we transition away from a coal-centric economy which requires increased use of renewables.EnSync utility-scale energy storage systems are designed to improve power quality, smooth output from intermittent generating assets, help reduce emissions, defer transmission, distribution and substation upgrades, and reduce costs associated with traditional generating plants. An integrated system that features Zinc Bromide flow battery technology can be partnered with Matrix power controls to provide for longer energy discharge applications prevalent in utility scale applications. EnSync’s utility-scale flow batteries offer high energy density, are environmentally friendly, and are manufactured as 20-year assets. Multiple container units can be modularly interconnected and configured with EnSync’s inverter technology to deliver an end-to-end system for quick and simple installation.EnSync’s designs are easily transferable and portable with simple site permitting in places that can be constructed not always accessible by traditional generating sources. Microgrids Microgrids are localized grids that can disconnect from the traditional grid to operate autonomously and help mitigate grid disturbances to strengthen grid resilience, and can play an important role in transforming the nation’s electric grid. Remote microgrids, in locations where utility power is not available, often use a combination of renewables, diesel generators and storage for their electricity requirements. Resiliency, independence, environmentally friendly and cost-effective operation are key requirements for today’s microgrid environments, and we believe that EnSync is well-positioned to become the “go-to” microgrid enabling technology to deliver on these objectives. 3 Our Products These are disruptive times for the power industry, and the industry must adapt to meet the challenges of a grid built on old technology and inefficient transmission and distribution.With an abundance of renewable energy generation being realized in various domestic and international locations, problems utilizing power from renewables persist because the grid network cannot effectively utilize the additional and inherently variable generation propensity of renewables.The grid today simply is not designed to accommodate such influxes and its intrinsic variability.Additionally, peak demand is often not realized during periods of maximum wind or sun, leading to a condition where overbuilding of heavily under-utilized generation capacity is required to meet the load during the highest usage periods of the day.Energy storage systems that are capable of long discharge can shift significant amounts of energy from relatively lower demand to higher demand periods, reducing the need for build-out of low utilization “peak power” generation. EnSync products are designed to address the increasingly overtaxed grid networks throughout the world by enabling variable power generation from renewable sources to be introduced in large amounts in an economical, clean and reliable manner, improving the quality of life for an energy hungry population. EnSync products have also been instrumental in enabling breakthroughs in distributed energy and micro-grid deployment in grid interactive or completely off-grid applications.From island power installations in the Pacific region to remote off-grid power for military use and diesel displacement for back-up power for buildings and facilities in Hawaii, EnSync’s advanced energy storage and power control systems deliver highly effective solutions for a variety of needs. Matrix™ Energy Management System The Matrix Energy Management System is breakthrough technology as a “behind the meter” energy control system targeted specifically at the commercial, industrial and multi-tenant building markets.Matrix utilizes EnSync’s patented “Auto-Sync” DC-Bus Modular Controls that enable simple integration of all AC and DC system inputs, and automatically routes the generated electricity in the most efficient and cost-effective manner, in or out of the building.Matrix is modular and configurable, designed to meet the building owner’s needs today, as well as providing a “future proof” solution for potential applications tomorrow.Matrix enables complete distributed generation asset-to-utility communication for “smart export” and is able to be clustered in a secure network as a set of assets that enable real-time spot market electricity sales.Serviceability is simple with “hot swappable” drawers that can be replaced without taking the entire distributed generation system off line.DC-DC, DC-AC, and AC-DC transformers and communications drawers are all configurable to the same universal architecture in either single or multiple Matrix cabinets. The full UL certification process of the Matrix system is well underway.This includes all individual medium power modules in the Matrix portfolio as well as the comprehensive modular integration for any combination of modularity, making the Matrix a fully configurable UL certified system for the commercial and industrial markets as well as distributed assets in the Electrical Utility market.As the Matrix is considered a “platform”, it has a roadmap for incorporation of features, functionality, capabilities and higher power ratings, whether created organically or from third parties.With basic DC-DC and DC-AC power conversion capability complete, the efforts ahead are on execution of the platform roadmap. 4 Advanced Energy Storage Products The Agile Hybrid Storage System is forward-looking technology that seamlessly combines a variety of storage units to meet a breadth of applications.EnSync’s Agile Hybrid Series is an energy storage system optimized specifically for high performance, safety, longevity and ability to deliver both power and energy for all available behind-the-meter applications in commercial, industrial, multi-tenant and resort buildings. The Agile Hybrid Series features EnSync’s flow battery which recently achieved third-party certification from a leading, globally-recognized test facility in China that validated the battery achieved performance at or beyond design and company specifications.Along with our flow battery, the Agile Hybrid integrates complementary storage technology best suited for the balance of applications, which is often Lithium-ion batteries because it marries well with renewable firming and other short-discharge, high-power applications.Highlights of the Agile Hybrid Storage System include: · Power and energy applications in one integrated platform - power applications: PV ramp, frequency regulation, power quality - energy applications: demand response, rate shifting, critical back-up power; · Configurable for any building, any application requiring discharge time from seconds to greater than 8 hours; · Controlled via a patented “Auto-Sync” DC-Bus; · High power, frequent cycling applications served by best-in-class Li-ion chemistry; · Li-ion is managed within its optimum operating range for extended life; · Hybridized solution with the potential to unlock additional value streams; · Long duration, deep discharge applications met with 4th generation zinc bromide flow chemistry; · System optimized for high performance, safety and longevity; · Modular and scalable to meet requirements for a wide variety of applications and locations; and · Field proven ability to perform in diverse operating environments. Agile Hybrid Large-Format Storage The Agile Hybrid Large-Format Storage System delivers all of the advantages of the smaller format described above, but in a larger format for larger scale applications.Highlights of the large-format system include: · Operates as a self-contained, 480VAC interconnected container, designed for drop and deploy in larger scale C&I installations; · Modular and can be interconnected on the AC for larger installations; · The system includes a 450 kWh zinc bromide flow battery, 160kWh Li-ion battery, 250kW 480VAC inverter and inputs for PV, wind or alternate power inputs; · The communications and control interface is designed for easy integration into C&I level Building Management Systems or utility integrated control through SCADA; · Internally, all components are interconnected on a 725-820VDC bus using the patented EnSync integration platform to provide real-time control and millisecond level electrical response to variable loads and intermittent renewable power; and · The on-board module controller is capable of hybrid battery control logic, which instantly dispatches rapid power response to the Li-ions and energy response to the flow battery providing maximum system efficiency, reliability and monetization options. EnSync Utility Scale Flow Battery Primarily for utility scale applications, EnSync offers a 945kWh, 0-465kW zinc bromide flow battery module, designed for interconnection via a 725-820 VDC bus to other system containers that provide options to include additional flow batteries, Li-ion or other battery types for hybridization, power electronics for integration of PV or other generating assets and inverter modules that lead to the desired VAC interconnection. This product is designed to be more flexible than the basic large format in its configuration and engineered to be deployed in larger applications.The communications and control are facilitated at the utility level, and the EnSync patented hybrid control and DC integration logic is incorporated just as it is in the large format hybrid. 5 Power Quality - GridStrong™ Distribution Grid Control As a natural extension of our proven EnSync power electronics platform, we have engineered GridStrong technology to improve power quality, integrate Conservation Voltage Reduction (“CVR”) and improve Volt/Var Optimization (“VVO”) at “edge of the grid” distribution networks.With the ever-increasing deployment of smart meters, and penetration of distributed renewables, utilities require better control of their distribution system. GridStrong technology supplies the aforementioned benefits, and offers a smart meter function to provide the utility with real time feedback, insight and high resolution of local events.This capability can be integrated into the existing customer supervisory control and data acquisition (“SCADA”) telemetry, or as a stand-alone software solution such as VVO or CVR.The GridStrong technology can be controlled by a central command in various operation modes and with a local autonomous control, allowing multiple systems to be deployed in a common area without issue. Strategic Partners We continue to utilize strategic partners to maximize our speed to market with solutions, augment our capabilities and expand our global presence.EnSync has formalized and is executing on joint development and joint venture agreements in South Korea and China, and we will continue to evolve strategic relationships in geographic markets that offer rapid and substantial growth opportunities.These strategic partners offer numerous benefits, such as market entry and penetration, low-cost manufacturing, financial consideration, technical complement, government relationships and integration as well as support services. Our product licensing and development agreements with Lotte Chemical in South Korea have enabled us to fund development programs and significantly reduce our development cycle time.Meineng Energy, our China joint venture, has enabled us to expand our production in a low cost region, in addition to significantly increasing our post-prototype test and characterization capability.Both partners have spread the EnSync brand to their respective regions.Additionally, in July 2015 we entered into a strategic partnership with Solar Power, Inc.In addition to receiving significant investment capital from Solar Power, Inc. (“SPI”), we also entered into a Supply Agreement under which we expect to sell products and related services with an aggregated total of at least 40 megawatt of energy storage over the course of the next four years. Competition As discussed elsewhere in this Business section of this Annual Report on Form 10-K, we believe our technologies and products provide us with certain competitive advantages in the markets we serve.However, even with these advantages, the market for renewable energy products and services is intensely competitive and continually impacted by evolving industry standards, rapid price changes and product obsolescence.Our competitors include many domestic and foreign companies, most of which have substantially greater financial, marketing, personnel and other resources than we do.Although we believe that the advantages described above and elsewhere in this Business section of this Annual Report on Form 10-K position us well to be competitive in our industry, as a small company, we are and will continue to be at a competitive disadvantage to most of our competitors, particularly for large utility contracts. 6 Intellectual Property Our market position, in part, depends on our Intellectual Property (“IP”) portfolio and our ability to obtain and maintain intellectual property protection for our products, processes, technology and know-how.We seek to protect our IP by, among other methods, filing United States and foreign patent applications related to our proprietary technology, inventions and improvements that are important to the development and conduct of our business.We also rely on trademarks, trade secrets, know-how and continuing technological innovation to evolve and secure our proprietary position.When it is determined that a trade secret is the most prudent approach to IP protection,we employ confidentiality agreements with our employees, customers, prospective customers, consultants, advisors, contractors or any other entity requiring knowledge of our IP for technology development or business development reasons. We continue to have domestic and international patents issued on our power and energy control architecture known as the “Auto-Sync” modular DC-Bus, which is utilized in our new Matrix Energy Management System and our legacy EnerSection family of products.Most recently, the original patent was issued in the European Union.We have received an additional patent, the original “Auto-Sync” patent, in the US, with patents pending internationally.Additionally, we have multiple patents pending on power conversion control concepts domestically and internationally related to renewable energy optimization.We have filed for multiple patents in areas of energy storage technology and applications and control technologies, both domestically and internationally.Our filings are intended to further our differentiation, as our ability to control complex functions in simple and economical ways is unique.Areas such as hybridized storage technologies and concurrent control of multiple applications without the requirement for complicated control schemes are breakthroughs for the commercial and industrial building market, and are foundational to our Agile Hybrid Energy Storage and Matrix Energy Management System products that were introduced at the end of fiscal year 2015.EnSync also continues to do basic research on materials and chemistries for energy storage.This is an area where know-how, in addition to IP, is critical. EnSync views the “Internet of Energy” as a key developing market.We have critical building blocks that can enable efficient and economic deployment and control of distributed generation and storage assets throughout the grid network, delivering high value to both utility as well as distributed generation asset owners.EnSync’s control expertise and ability to leverage third-party data will be an enabling capability for a future where spot market buying and selling of electricity between asset owners and the utility is realized.We will continue to invest in the development of our control and communication technologies to that end, which we believe will allow EnSync to be the “hub” through which electricity and communication between the generating assets and the utility passes. We use trademarks on some of our products and systems, and have added registration of our “Auto-Sync” DC-Bus, Matrix, Agile, GridStrong and other roadmap products this year in the United States and internationally. Advanced Engineering and Development Our key advanced engineering initiatives and achievements are: · Completion of the next generation zinc bromide flow battery product – Agile Flow, with successful 3rd party validation at the top grid product test and certification facility in China. · Completion of zinc bromide/Li-ion Hybrid energy storage platform – Agile Hybrid. · Completion of the next generation of power electronics platform – Matrix Energy Management System. · Completion of the next generation of dynamic var compensator – GridStrong. · Design and development our utility scale flow battery products, including the Lotte 500kWh product. · Development of a control and communication platform to link the distributed generation assets to the utility, a key enabler of the “Internet of Energy”. · Design and development of the High Power version of the Matrix Energy Management System targeted for utility scale markets. · Design and development of a high power, zinc bromide/Li-ion/Matrix integrated system incorporating PV and other renewable and advanced energy generation capability into a single large format modular system. The goal of these initiatives is to deliver differentiated product and service solutions that enable the massive expansion of renewable energy generation. Our advanced engineering and development expense and cost of engineering and development revenues totaled approximately $6.7 million and $5.5 million in the years ended June 30, 2015 and June 30, 2014, respectively.We also had engineering and development revenues of approximately $771,000 and $1.3 million in the years ended June 30, 2015 and June 30, 2014, respectively. 7 Employees EnSync currently has a total of 59 full-time employees in the United States and China.We expect staffing numbers to increase as our business grows in accordance with our business expansion plans. Available Information Our Annual Report on Form 10-K, our Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K that we may file or furnish to the SEC pursuant to Sections 13(a) or 15(d) of the Securities Exchange Act of 1934 as well as any amendments to any of those reports are available free of charge on or through our website as soon as reasonably practicable after we file them with or furnish them to the SEC electronically.Our website is located at www.ensync.com.In addition, you may receive a copy of any of our reports free of charge by contacting our Investor Relations department at our corporate headquarters. Item 1A.RISK FACTORS We operate in a rapidly changing environment that involves a number of risks, some of which are beyond our control.This discussion highlights some of the risks which may affect future operating results.These are the risks and uncertainties we believe are most important for you to consider.We cannot be certain that we will successfully address these risks.If we are unable to address these risks, our business may not grow, our stock price may suffer and we may be unable to stay in business.Additional risks and uncertainties not presently known to us, which we currently deem immaterial or which are similar to those faced by other companies in our industry or business in general, may also impair our business operations. We have incurred losses since our inception in 1998 and anticipate incurring continuing losses. For the fiscal year ended June 30, 2015, we had revenues of $1,763,510.During this period, we had a net loss of $12,885,807 after deducting the net loss attributable to the noncontrolling interest.There can be no assurance that we will have income from operations or net income in the future.As of June 30, 2015 we had an accumulated deficit of $102,674,048.As discussed in our financial statements our significant operating losses and operating cash flow deficits raise doubt about our ability to continue as a going concern.We anticipate that we will continue to incur losses and operating cash flow deficits until we can produce and sell, if ever, a sufficient number of our systems to be profitable.However, we cannot predict when we will operate profitably, if ever.Even if we do achieve profitability, we may be unable to sustain or increase our profitability in the future. We may require a substantial amount of additional funds to finance our capital requirements and the growth of our business, and we may not be able to raise a sufficient amount of funds, or be able to do so on terms favorable to us and our stockholders, or at all. We have incurred losses since our inception in 1998 and expect to continue to incur losses until we are able to significantly grow our revenues.Accordingly we may need additional financing to remain in operation and to maintain and expand our business, and such financing may not be available on favorable terms, if at all.In the event that we issue any additional equity securities, investors’ interests in the Company will be diluted and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold.Further, any such issuance may result in a change in control. If we are unable to obtain the necessary funds on acceptable terms, we may not be able to: · execute our growth plan; · take advantage of future opportunities; · respond to customers and competition; or · remain in operation. We may issue debt and/or senior equity securities in the future which would be senior to our common stock upon liquidation.Upon liquidation, holders of our debt securities, senior equity securities and lenders with respect to other borrowings will receive distributions of our available assets prior to the holders of our common stock.As a result of the significant number of convertible preferred shares outstanding, our common stockholders may receive nothing in the case of a liquidation event. 8 Our stock price could be volatile and our trading volume may fluctuate substantially. The price of our common stock has been and may in the future continue to be extremely volatile, with the sale price fluctuating from a low of $0.40 to a high of $30.00 since June 18, 2007, the first day our stock was traded on the NYSE MKT.Many factors could have a significant impact on the future price of our common stock, including: · the various risks and uncertainties discussed herein; · general domestic and international economic conditions and other external factors; · general market conditions; and · the degree of trading liquidity in our common stock. In addition, the stock market has from time to time experienced extreme price and volume fluctuations.This volatility has had a significant effect on the market price of securities issued by many companies which may be unrelated to the operating performance of those particular companies.These broad market fluctuations may adversely affect our share price, notwithstanding our operating results. For the three-month period ended June 30, 2015, the daily trading volume for shares of our common stock ranged from 59,000 to 4,224,300 shares traded per day, and the average daily trading volume during such three-month period was 446,018 shares traded per day.Accordingly, our investors who wish to dispose of their shares of common stock on any given trading day may not be able to do so or may be able to dispose of only a portion of their shares of common stock. SPI could sell or transfer a substantial number of shares of our common stock, which could depress the price of our securities or result in a change in control of the Company. SPI currently holds 8,000,000 shares of our common stock and convertible preferred stock and a warrant that, assuming full conversion and exercise, would result in the ownership by SPI of an additional 92,000,600 shares of our common stock.SPI has no contractual restrictions on its ability to sell or transfer our common stock on the open market, in privately negotiated transactions or otherwise, and these sales or transfers could create substantial declines in the price of our securities or, if these sales or transfers were made to a single buyer or group of buyers, could contribute to a transfer of control of the Company to a third party.Sales by SPI of a substantial number of shares, or the expectation of such sales, could cause a significant reduction in the market price of our common stock. Our industry is highly competitive and we may be unable to successfully compete. We compete in the market for renewable energy products and services which is intensely competitive.Evolving industry standards, rapid price changes and product obsolescence also impact the market.Our competitors include many domestic and foreign companies, most of which have substantially greater financial, marketing, personnel and other resources than we do.Our current competitors or new market entrants could introduce new or enhanced technologies, products or services with features that render our technologies, products or services obsolete or less marketable.Our success will be dependent upon our ability to develop products that are superior to existing products and products introduced in the future, and which are cost effective.In addition, we may be required to continually enhance any products that are developed as well as introduce new products that keep pace with technological change and address the increasingly sophisticated needs of the marketplace.Even if our current technologies prove to be commercially feasible, there is extensive research and development being conducted on alternative energy sources that may render our technologies and protocols obsolete or otherwise non-competitive. There can be no assurance that we will be able to keep pace with the technological demands of the marketplace or successfully develop products that will succeed in the marketplace.As a small company, we will be at a competitive disadvantage to most of our competitors, which include larger, established companies that have substantially greater financial, technical, manufacturing, marketing, distribution and other resources than us.There can be no assurance that we will have the capital resources available to undertake the research which may be necessary to upgrade our equipment or develop new devices to meet the efficiencies of changing technologies.Our inability to adapt to technological change could have a materially adverse effect on our results of operations. 9 Our ability to achieve significant revenue growth will be dependent on the successful commercialization of our new products, including our Agile Hybrid Storage System and Matrix Energy Management System. We anticipate that a substantial majority of our revenue in fiscal year 2016 will come from new products, including our Agile Hybrid Storage System and Matrix Energy Management System.If these new products do not meet with market acceptance, our business, financial condition and results of operations will be adversely affected.A number of factors may affect the market acceptance of our new products, including, among others: · the price of our products relative to other products either currently available or subsequently introduced; · the perception by potential customers and strategic partners of the effectiveness of our products for their intended purposes; · our ability to fund our manufacturing, sales and marketing efforts; and · the effectiveness of our sales and marketing efforts. Our products are and will be sold in new and rapidly evolving markets.As such, we cannot accurately predict the extent to which demand for these products will increase, if at all.We do not know whether our targeted customers will accept our technology or will purchase our products in sufficient quantities to allow our business to grow.To succeed, demand for our products must increase significantly in existing markets, and there must be strong demand for products that we introduce in the future.The commercial success of our new products is also dependent on the design and development of an efficient and cost effective means to integrate such products into existing electrical systems. To achieve profitability, we will need to lower our costs and increase our margins, which we may not be able to do. To achieve profitability we will need to lower our costs and increase our margins.These efforts may fail due to unforeseen factors.Our failure to lower our costs could make our products less competitive and harm our ability to grow our revenues.Our inability to lower our costs and increase our margins could have a materially adverse effect on our results of operations. If our products do not perform as planned, we could experience increased costs, lower margins and harm to our reputation. We have developed a portfolio of new products.The failure of our products to perform as planned could result in increased costs, lower margins and harm to our reputation which could have a material adverse effect on our business and financial results.For example a substantial majority of our revenue in recent periods came from our third generation ZBB EnerStore zinc bromide flow battery and ZBB EnerSection power and energy control center; as we initially reported in August, 2014, subsequent to commercialization, installation and commissioning of units in the field we garnered meaningful insights that resulted in system design modifications and other general upgrades that improved performance, efficiency, and reliability.In the interest of enhancing customer satisfaction and market reputation, in the fourth quarter of fiscal 2014 we launched an initiative to implement these improvements at certain locations of our installed base over fiscal 2015.As a result of this initiative, results of operations for the quarter ended June 30, 2014 included a charge of $1.8 million. We need to continue to improve the performance of our products to meet future requirements and competitive pressures. We need to continue to improve various aspects of our technology as we move forward with larger scale production and new applications of our products.For example, through our collaboration with Lotte Chemical Corporation we are currently working to develop a 500kWh version of our zinc bromide battery.Our products are complex and there can be no assurance our development efforts will be successful.Future developments and competition may reveal additional technical issues that are not currently recognized as obstacles.If we cannot continue to improve the performance of our products in a timely manner, we may be forced to redesign or delay large scale production or possibly abandon our product development efforts altogether. We must build quality products to ensure acceptance of our products. The market perception of our products and related acceptance of such products is highly dependent upon the quality and reliability of the products we build.Any quality problems attributable to our product lines may substantially impair our revenue and operating results.Moreover, quality problems for our product lines could cause us to delay or cease shipments of products or have to recall or field upgrade products, thus adversely affecting our ability to meet revenue or cost targets.In addition, while we seek to limit our liability as a result of product failure or defects through warranty and other limitations, if one of our products fails, a customer could suffer a significant loss and seek to hold us responsible for that loss and our reputation with other current or potential customers would likely suffer. 10 To succeed, we will need to rapidly grow and we may not be successful in managing this rapid growth. In order to successfully grow our revenues and become profitable as well as meet the target set forth in our Supply Agreement with SPI, we will need to grow rapidly.If we fail to effectively manage this growth, our business could be adversely affected.Rapid growth will place significant demands on our management, operational and financial infrastructure.If we do not effectively manage our growth, we may fail to timely deliver products to our customers in sufficient volume or the quality of our products could suffer, which could negatively affect our operating results.To effectively manage this growth, we will need to hire additional personnel, and we will need to continue to improve our operational, financial and management controls and our reporting systems and procedures.As we move forward in commercializing our new products, we will also need to effectively manage our manufacturing and marketing needs, which represent new areas of oversight for us.These additional employees, systems enhancements and improvements will require significant capital expenditures and management resources.Failure to successfully implement these improvements could hurt our ability to manage our growth and our financial position. Our relationships with our strategic partners may not be successful, and we may not be successful in establishing additional partnerships, which could adversely affect our ability to commercialize our products and services. An important element of our business strategy is to enter into strategic partnerships with partners who can assist us in achieving our business goals.We are currently a party to several strategic partnership arrangements and any disruption in these collaborations could be detrimental to our business.The most significant of these strategic partnerships is our partnership with SPI.We expect to seek additional collaborators or strategic partners due to the expense, effort and expertise required to develop market and commercialize our products and our limited resources, but we may not be successful in our efforts to establish additional strategic partnerships and arrangements.If our strategic partners do not satisfy their obligations to us, we are unable to meet our strategic partners’ expectations and demands or we are unable to reach agreements with additional suitable strategic partners, we may fail to meet our business objectives for the commercialization of our products.The terms of any additional strategic partnerships or other arrangements that we establish may not be favorable to us.Our inability to successfully implement strategic partnerships and arrangements could adversely affect our business, financial condition and results of operations. We expect that a significant portion of our sales will be to a single customer. On July 13, 2015, in connection with the closing of the transaction between the Company and SPI, we entered into a Supply Agreement with SPI pursuant to which we agreed to provide SPI with Products and related Services (each as defined in the Supply Agreement) that have an aggregated total of at least 40 megawatt of energy storage rated power output prior to the 48-month anniversary of the date of the Supply Agreement with certain lower megawatt thresholds being required to be met at the 12-month, 24-month and 36-month anniversaries of the Supply Agreement.While we are continually seeking to expand our customer base, we anticipate that orders under the Supply Agreement will comprise a very significant portion of our sales through at least fiscal 2019.This arrangement makes us significantly dependent on SPI.Any decline in the anticipated orders from SPI or the failure of SPI to satisfy its obligations under the Supply Agreement could have an adverse impact on our business, financial condition and results of operations.Our future success is dependent upon the anticipated purchases by SPI.In addition, our dependence on our strategic partnership with SPI exposes us to numerous other risks, including: (i) a slowdown or delay in SPI’s deployment of our products could significantly reduce demand for our products; (ii) current or future economic conditions could negatively affect SPI and cause them to significantly reduce operations, or file for bankruptcy; and (iii) concentration of accounts receivable credit risk, which could have a material adverse effect on our liquidity and financial condition if SPI declared bankruptcy or delayed payments due under the Supply Agreement.Finally, if we are unable to meet our obligations to SPI under the Supply Agreement, SPI may terminate the agreement which would have a material adverse impact on our business, financial condition and results of operations. We depend on sole and limited source suppliers and outsource selected component manufacturing, and shortages or delay of supplies of component parts may adversely affect our operating results until alternate sources can be developed. Our operations are dependent on the ability of suppliers to deliver quality components, devices and subassemblies in time to meet critical manufacturing and distribution schedules.If we experience any constrained supply of any such component parts, such constraints, if persistent, may adversely affect operating results until alternate sourcing can be developed.There may be an increased risk of supplier constraints in periods where we are increasing production volume to meet customer demands.Volatility in the prices of component parts, an inability to secure enough components at reasonable prices to build new products in a timely manner in the quantities and configurations demanded or, conversely, a temporary oversupply of these parts, could adversely affect our future operating results. 11 We purchase several component parts from sole source and limited source suppliers.As a result of our current production volumes, we lack significant leverage with these and other suppliers especially when compared to some of our larger competitors.If our suppliers receive excess demand for their products, we may receive a low priority for order fulfillment as large volume customers may receive priority that may result in delays in our acquiring components.If we are delayed in acquiring components for our products, the manufacture and shipment of our products could be delayed.Lead times for ordering materials and components vary significantly and depend on factors such as specific supplier requirements, contract terms, the extensive production time required and current market demand for such components.Some of these delays may be substantial.As a result, we sometimes purchase critical, long lead time or single sourced components in large quantities to help protect our ability to deliver finished products.If we overestimate our component requirements, we may have excess inventory, which will increase our costs.If we underestimate our component requirements, we will have inadequate inventory, which will delay our manufacturing and render us unable to deliver products to customers on scheduled delivery dates.Manufacturing delays could negatively impact our ability to sell our products and could damage our customer relationships. To assure the availability of our products to our customers, we outsource the manufacturing of selected components prior to the receipt of purchase orders from customers.However, we do not recognize revenue for such products until we receive an order from a customer and the product is shipped.As demand for our products may not materialize, this product delivery method subjects us to increased risks of high inventory carrying costs,obsolescence and excess, and may increase our operating costs.In addition, we may from time to time make design changes to our products, which could lead to obsolescence of inventory. We have no experience manufacturing our products on a large-scale basis and may be unable to do so at our manufacturing facilities. To date, we have achieved only very limited production of our energy storage systems and have no experience manufacturing our products on a large-scale basis.In connection with our strategic partnership with SPI, we will have to increase our production of products significantly and rapidly.We believe our current facilities in Menomonee Falls, Wisconsin, are sufficient to allow us to significantly increase production of our products.However, there can be no assurance that our current facilities, even if operating at full capacity, will be adequate to enable us to produce the energy storage systems in sufficient quantities to meet potential future orders, including orders we anticipate receiving under the Supply Agreement with SPI.Our inability to manufacture a sufficient number of units on a timely basis would have a material adverse effect on our business prospects, strategic partner relationships, financial condition and results of operations.In addition, even if we are able to meet production requirements, we may not be able to achieve margins that enable us to become profitable. We are subject to risks relating to product concentration and lack of revenue diversification. We derive a substantial portion of our revenue from a limited number of products.These products are also an integral component of many of our other products.We expect these products to continue to account for a large percentage of our revenues in the near term.Continued market acceptance of these products is therefore critical to our future success.Our future success will also depend on our ability to reduce our dependence on these few products by developing and introducing new products and product or feature enhancements in a timely manner.Specifically, our ability to capture significant market share depends on our ability to develop and market extensions to our existing product lines at higher and lower power range offerings and as containerized solutions.We are currently investing significant amounts in our products to broaden our product portfolio.Even if we are able to develop and commercially introduce new products and enhancements, they may not achieve market acceptance and the revenue generated from these new products and enhancements may not offset the costs, which would substantially impair our revenue, profitability and overall financial prospects.Successful product development and market acceptance of our existing and future products depend on a number of factors, including: · changing requirements of customers; · accurate prediction of market and technical requirements; · timely completion and introduction of new designs; · quality, price and performance of our products; · availability, quality, price and performance of competing products and technologies; · our customer service and support capabilities and responsiveness; · successful development of our relationships with existing and potential customers; and · changes in technology, industry standards or end-user preferences. 12 SPI has significant influence over key decision making and may ultimately acquire complete control of the Company. On July 13, 2015, in connection with the closing of the transaction between the Company and SPI, we issued SPI 8,000,000 shares of our common stock and convertible preferred stock and a warrant that, assuming full conversion and exercise, would result in the ownership by SPI of an additional 92,000,600 shares of our common stock.SPI’s 8,000,000 common shares represent approximately 17% of the outstanding common stock of the Company and, as a result, it may have the ability to exert influence over the outcome of matters submitted to our shareholders for approval.Additionally, the certificate designations, preferences, rights and limitations of SPI’s convertible preferred stock allow it to vote on an as-converted basis on amendments to the Company’s Articles of Incorporation and Bylaws.Assuming the full conversion of SPI’s convertible preferred stock (and that no other shares of common stock are issued pursuant to the exercise or conversion of outstanding derivative securities or otherwise), it would own greater than a majority of the outstanding common stock and would have the ability to exert complete control of the Company.As a shareholder, SPI is entitled to vote its shares in its own interest, which may not always be in the interests of our shareholders generally. Additionally, the Company is party to a Governance Agreement with SPI (the “Governance Agreement”).Under the Governance Agreement, SPI is entitled to nominate one director to our board of directors for so long as SPI holds at least 10,000 convertible preferred shares or 25 million shares of common stock or common stock equivalents (the “Requisite Shares”).Additionally, for so long as SPI holds the Requisite Shares (1) following the time at which the Series C-2 Preferred Stock shall have become convertible in full, SPI shall be entitled to nominate a total of two directors and (2) following the time at which the Series C-3 Preferred Stock shall have become convertible in full, SPI shall be entitled to nominate a total of three directors.The more representation that SPI gets on our board of directors, the more it will be able to influence the direction of the Company. The Governance Agreement also provides that for so long as SPI holds the Requisite Shares, we will not take certain actions without the affirmative vote of SPI, including the following: (a) change the number or manner of appointment of the directors on the board; (b) other than in the ordinary course of conducting the Company’s business, cause the incurrence, issuance, assumption, guarantee or refinancing of any debt if the aggregate amount of such debt and all other outstanding debt of the Company exceeds $10 million; (c) cause the acquisition of an interest in any entity or the acquisition of a substantial portion of the assets or business of any entity or any division or line of business thereof or any other acquisition of material assets, in any such case where the consideration paid exceeds $2 million, or cause the Company to engage in certain other Fundamental Transactions (as defined in the certificate of designation of preferences, rights and limitations of the Series C Convertible Preferred Stock); (d) cause the entering into by the Company of any agreement, arrangement or transaction with an affiliate that calls for aggregate payments (other than payment of salary, bonus or reimbursement of reasonable expenses) in excess of $120,000; (e) cause the commitment to capital expenditures in excess of $7 million during any fiscal year; (f) cause the selection or replacement of our auditors; (g) enter into of any partnership, consortium, joint venture or other similar enterprise involving the payment, contribution, or assignment by the Company or to the Company of money or assets greater than $5 million; (h) amend or otherwise change our Articles of Incorporation or by-laws or equivalent organizational documents of the Company or any subsidiary in any manner that materially and adversely affects any rights of SPI; or (i) grant, issue or sell any equity securities (with certain limited exceptions).These veto rights provide SPI with significant influence over the Company’s operations and strategy.SPI may choose to exert its influence in a manner that is not in the best interests of our general shareholders. Our China joint venture could be adversely affected by the laws and regulations of the Chinese government, our lack of decision-making authority and disputes between us and the Joint Venture. The China market has a large inherent need for advanced energy storage and power electronics and is likely to become the world’s largest market for energy storage.To take advantage of this opportunity, in November 2011, we established a joint venture to develop, produce, sell, distribute and service advanced storage batteries and power electronics in China (the “Joint Venture”). However, achieving the anticipated benefits of the Joint Venture is subject to a number of risks and uncertainties. The Joint Venture has (1) an exclusive royalty-free license to manufacture and distribute our third generation ZBB EnerStore zinc bromide flow battery and any other zinc bromide flow battery product developed internally by us based on the V3 EnerStore, ranging from 50kWh – 500kWh module design, and ZBB EnerSection power and energy control center (up to 250KW) (the “Products”) in mainland China in the power supply management industry and (2) a non-exclusive royalty-free license to manufacture and distribute the Products in Hong Kong and Taiwan in the power supply management industry.Although the Joint Venture partners are contractually restricted from using our intellectual property outside of the Joint Venture, there is always a general risk associated with sharing intellectual property with third parties and the possibility that such information may be used and shared without our consent.Moreover, China laws that protect intellectual property rights are not as developed and favorable to the owner of such rights as are U.S. laws.If any of our intellectual property rights are used or shared without our approval in China, we may have difficulty in prosecuting our claim in an expeditious and effective manner.Difficulties or delays in enforcing our intellectual property rights could have a material adverse effect on our business and prospects. 13 As a general matter, there are substantial uncertainties regarding the interpretation and application of China laws and regulations, including, but not limited to, the laws and regulations governing the anticipated business of the Joint Venture and the protection of intellectual property rights.These laws and regulations are sometimes vague and may be subject to future changes, and their official interpretation and enforcement may involve substantial uncertainty.The effectiveness of newly enacted laws, regulations or amendments may be delayed, resulting in detrimental reliance by foreign investors.New laws and regulations that affect existing and proposed future businesses may also be applied retroactively.The unpredictability of the interpretation and application of existing and new China laws and regulations will pose additional challenges for us as we seek to develop and grow the Joint Venture’s business in China.Our failure to understand these laws or an unforeseen change in a law or the application thereof could have an adverse effect on the Joint Venture. The success of the Joint Venture will depend in part on continued support of “new energy” initiatives by the government of China that includes requirements for products like ours.Should the government change its policies in an unfavorable manner the anticipated demand for the Joint Venture’s products in China may fail to materialize. The Joint Venture may have economic, tax or other business interests or goals which are inconsistent with our business interests or goals, and may be in a position to take actions contrary to our policies or objectives.Disputes between us and the Joint Venture partners may result in litigation or arbitration that could be costly and divert the attention of our management and key personnel from focusing their time and effort on our day to day business.In addition, we may, in certain circumstances, be liable for the actions of the Joint Venture. The Joint Venture is a new business in China.As with any new business, there will be many challenges facing the Joint Venture, including establishing successful manufacturing capabilities, developing a market for the Joint Venture’s products, obtaining requisite governmental approvals and permits, implementation of an untested business plan, and securing adequate funding for working capital and growth.Failure to overcome any of these or any other challenges facing the Joint Venture could result in its failure. Business practices in Asia may entail greater risk and dependence upon the personal relationships of senior management than is common in North America, and therefore some of our agreements with other parties in China and South Korea could be difficult or impossible to enforce. We are increasing our business activities in Asia.The business culture in parts of Asia is, in some respects, different from the business cultures in Western countries.Personal relationships among business principals of companies and business entities in Asia are very significant in their business cultures.In some cases, because so much reliance is based upon personal relationships, written contracts among businesses in Asia may be less detailed and specific than is commonly accepted for similar written agreements in Western countries.In some cases, material terms of an understanding are not contained in the written agreement but exist only as oral agreements.In other cases, the terms of transactions which may involve material amounts of money are not documented at all.In addition, in contrast to the Western business environment where a written agreement specifically defines the terms, rights and obligations of the parties in a legally-binding and enforceable manner, the parties to a written agreement in Asia may view that agreement more as a starting point for an ongoing business relationship which will evolve and undergo ongoing modification over time.As a result, any contractual arrangements we enter into with a counterparty in Asia may be more difficult to review, understand and/or enforce. Our success depends on our ability to retain our managerial personnel and to attract additional personnel. Our success depends largely on our ability to attract and retain managerial personnel.Competition for desirable personnel is intense, and there can be no assurance that we will be able to attract and retain the necessary staff.The loss of members of managerial staff could have a material adverse effect on our future operations and on successful development of products for our target markets.The failure to maintain management and to attract additional key personnel could materially adversely affect our business, financial condition and results of operations. 14 We market and sell, and plan to market and sell, our products in numerous international markets.If we are unable to manage our international operations effectively, our business, financial condition and results of operations could be adversely affected. We market and sell, and plan to market and sell, our products in a number of foreign countries, including China, Australia, South Africa, Canada, European Union countries, the United Kingdom, Italy, Chile, Brazil, India, Mexico as well as Puerto Rico, various Caribbean island nations and various southeast Asia countries, and we are therefore subject to risks associated with having international operations.Risks inherent in international operations include, but are not limited to, the following: · changes in general economic and political conditions in the countries in which we operate; · unexpected adverse changes in foreign laws or regulatory requirements, including those with respect to renewable energy, environmental protection, permitting, export duties and quotas; · trade barriers such as export requirements, tariffs, taxes and other restrictions and expenses, which could increase the prices of our products and make us less competitive in some countries; · fluctuations in exchange rates may affect demand for our products and may adversely affect our profitability; · difficulty of, and costs relating to compliance with, the different commercial and legal requirements of the overseas markets in which we offer and sell our products; · inability to obtain, maintain or enforce intellectual property rights; and · difficulty in enforcing agreements in foreign legal systems. Our business in foreign markets requires us to respond to rapid changes in market conditions in these countries.Our overall success as a global business depends, in part, on our ability to succeed in differing legal, regulatory, economic, social and political conditions.We may not be able to develop and implement policies and strategies that will be effective in each location where we do business, which in turn could adversely affect our business, financial condition and results of operations. Our sales cycle is lengthy and variable, which makes it difficult for us to forecast revenue and other operating results. The sales cycle for our products is lengthy, which makes it difficult for us to accurately forecast revenue in a given period, and may cause revenue and operating results to vary significantly from period to period.Some potential customers for our products typically need to commit significant time and resources to evaluate the technology used in our products and their decision to purchase our products may be further limited by budgetary constraints and numerous layers of internal review and approval, which are beyond our control.We spend substantial time and effort assisting potential customers in evaluating our products, including providing demonstrations and validation.Even after initial approval by appropriate decision makers, the negotiation and documentation processes for the actual adoption of our products can be lengthy.As a result of these factors, based on our experience to date, our sales cycle, the time from initial contact with a prospective customer to routine commercial utilization of our products, has varied and can sometimes be several months or longer, which has made it difficult for us to accurately project revenues and other operating results.We expect that sales of power purchase agreements we enter into will also be uneven from quarter to quarter due to the need to group such agreements together for sale as well as other factors.As a result, our financial results may fluctuate on a quarterly basis which may adversely affect the price of our common stock. Our increased emphasis on larger and more complex system solutions and customer concentration may adversely affect our ability to accurately predict the timing of revenues and to meet short-term expectations of operating results. Our increased emphasis on larger and more complex system solutions has increased the effort and time required by us to complete sales to customers.Further, a larger portion of our quarterly revenue is derived from relatively few large transactions with relatively few customers.Any delay in completing these large sales transactions or any reduction in the number of customers or large transactions, may result in significant adverse fluctuations in our quarterly revenue.Further, we use anticipated revenues to establish our operating budgets and a large portion of our expenses, particularly rent and salaries are fixed in the short term.As a result, any shortfall or delay in revenue could result in increased losses and would likely cause our operating results to be below public expectations.The occurrence of any of these events would likely materially adversely affect our results of operations and likely cause the market price of our common stock to decline. We recently entered into our first power purchase agreement (“PPA”) which represents a new business for us.We have very limited experience in the PPA business, which is very complex, and there can be no assurance that we will be able to successfully develop such business. We recently entered into our first power purchase agreement (“PPA”) which represents a new business for us.We plan to continue to develop the PPA portion of our business and given our limited experience and the complex nature of this business we may encounter difficulties in doing so.When we enter into a PPA we agree to provide electricity to our customer at a fixed rate for a fixed period of time (typically 20 years).To satisfy our obligations under the PPA we need to develop a system that includes power generation capability (typically PV), and an energy management system and may also include energy storage.The development and construction of these systems can require long periods of time and substantial initial capital investments, and there are significant risks related to the development of such systems, including potential technical difficulties and regulatory difficulties, including obtaining necessary permits.There can be no assurance that we will be able to overcome these risks as we develop our PPA business.In light of the long-term nature of PPAs and the significant capital requirements associated with them, we plan to sell them to third parties rather than hold them for their full terms.The sale of PPAs is a complex endeavor that is impacted by a variety of factors including interest rates, the availability of tax and other incentives, the perceived reliability and bankability of the system and other market forces beyond our control.Even if we are able to sell our PPAs, we may retain significant exposure following the sale due to our keeping an ownership interest or because we warranty the related system or otherwise retain maintenance responsibility.Our inability to sell our PPAs on acceptable terms, or at all, could have a material adverse effect on our financial condition and results of operations.We have very limited experience in the PPA business, and there can be no assurance that we will be able to successfully develop such business. 15 We expect to rely on third-party suppliers and contractors when developing and constructing systems for our PPA business. We expect to source the components of systems deployed in our PPA business from a wide selection of third-party suppliers and engage third-party contractors for the construction of the systems.We expect to enter into contracts with our suppliers and contractors on a project-by-project basis rather than maintaining long-term contracts with our suppliers or contractors.Therefore, we expect to be exposed to price fluctuations with respect to the components sourced from our suppliers and the construction services procured from our contractors.Increases in the prices of system components, decreases in their availability, fluctuations in construction, labor and installation costs, or changes in the terms of our relationship with our suppliers and contractors may increase the cost of procuring equipment and engaging contractors and hence materially adversely affect our financial condition and results of operations. Furthermore, the delivery of defective products or products or construction services by our suppliers or contractors which are otherwise not in compliance with contract specifications, or the late supply of products or construction services, may cause construction delays or solar power systems that fail to adhere to our quality and safety standards, which could have a material adverse effect on our business, results of operations, financial condition and cash flow. Businesses and consumers might not adopt alternative energy solutions as a means for obtaining their electricity and power needs, and therefore our revenues may not increase, and we may be unable to achieve and then sustain profitability. On-site distributed power generation solutions, such as fuel cell, photovoltaic and wind turbine systems, which utilize our energy storage systems, provide an alternative means for obtaining electricity and are relatively new methods of obtaining electrical power that businesses may not adopt at levels sufficient to grow this part of our business.Traditional electricity distribution is based on the regulated industry model whereby businesses and consumers obtain their electricity from a government regulated utility.For alternative methods of distributed power to succeed, businesses and consumers must adopt new purchasing practices and must be willing to rely upon less traditional means of purchasing electricity.We cannot assure you that businesses and consumers will choose to utilize on-site distributed power at levels sufficient to sustain our business in this area.The development of a mass market for our products may be impacted by many factors which are out of our control, including: · market acceptance of fuel cell, photovoltaic and wind turbine systems that incorporate our products; · the cost competitiveness of these systems; · regulatory requirements; and · the emergence of newer, more competitive technologies and products. If a mass market fails to develop or develops more slowly than we anticipate, our business, financial condition and results of operations could be materially adversely affected. 16 Our business depends in part on the regulatory treatment of third-party owned solar energy systems. Retail sales of electricity by non-utilities, such as us, face regulatory hurdles in some states and jurisdictions, including states and jurisdictions that we intend to enter where the laws and regulatory policies have not historically embraced competition to the service provided by the incumbent, vertically integrated electric utility.Some of the principal challenges pertain to whether non-customer owned systems qualify for the same levels of rebates or other non-tax incentives available for customer-owned solar energy systems, whether third-party owned systems are eligible at all for these incentives and whether third-party owned systems are eligible for net metering and the associated significant cost savings.Furthermore, in some states and utility territories third parties are limited in the way that they may deliver solar to their customers.In jurisdictions such as Arizona, Florida, Georgia, Kentucky, North Carolina and Utah and in Los Angeles, California, laws have been interpreted to prohibit the sale of electricity pursuant to our standard power purchase agreement, in some cases, leading residential solar energy system providers to use leases in lieu of power purchase agreements.Changes in law, reductions in, eliminations of or additional application requirements for, these benefits could reduce demand for our systems, adversely impact our access to capital and could cause us to increase the price we charge our customers for energy. The success of our business depends on our ability to develop and protect our intellectual property rights, which could be expensive. Our ability to compete effectively will depend, in part, on our ability to protect our proprietary technologies, systems designs and manufacturing processes.While we have attempted to safeguard and maintain our proprietary rights, there can be no assurance we have been or will be completely successful in doing so.We rely on patents, trademarks, and policies and procedures related to confidentiality to protect our intellectual property.However, most of our intellectual property is not covered by any patents or patent applications.Moreover, there can be no assurance that any of our pending patent applications will issue or, in the case of patents issued or to be issued, that the claims allowed are or will be sufficient to protect our technology or processes.Even if all of our patent applications are issued, our patents may be challenged or invalidated.Patent applications filed in foreign countries may be subject to laws, rules and procedures that are substantially different from those of the United States, and any resulting foreign patents may be difficult and expensive to enforce. While we take steps to protect our proprietary rights to the extent possible, there can be no assurance that third parties will not know, discover or develop independently equivalent proprietary information or techniques, that they will not gain access to our trade secrets or disclose our trade secrets to the public.Therefore, we cannot guarantee that we can maintain and protect unpatented proprietary information and trade secrets.Misappropriation of our intellectual property could have an adverse effect on our competitive position and may cause us to incur substantial litigation costs. We may be subject to claims that we infringe the intellectual property rights of others, and unfavorable outcomes could harm our business. Our future operations may be subject to claims, and potential litigation, arising from our alleged infringement of patents, trade secrets or copyrights owned by other third parties.We intend to fully comply with the law in avoiding such infringements.However, we may become subject to claims of infringement, including such claims or litigation initiated by existing, better-funded competitors.We could also become involved in disputes regarding the ownership of intellectual property rights that relate to our technologies.These disputes could arise out of collaboration relationships, strategic partnerships or other relationships.Any such litigation could be expensive, take significant time, and could divert management’s attention from other business concerns.Our failure to prevail in any such legal proceedings, or even the mere occurrence of such legal proceedings, could substantially affect our ability to meet our expenses and continue operations. 17 We may engage in acquisitions that could disrupt our business, cause dilution to our stockholders and reduce our financial resources. In the future, we may enter into transactions to acquire other businesses, products or technologies.If we do identify suitable candidates, we may not be able to make such acquisitions on favorable terms or at all.Any acquisitions we make may not strengthen our competitive position, and these transactions may be viewed negatively by customers or investors.We may decide to incur debt in connection with an acquisition or issue our common stock or other securities to the stockholders of the acquired company, which would reduce the percentage ownership of our existing stockholders.We could incur losses resulting from undiscovered liabilities of the acquired business that are not covered by the indemnification we may obtain from the seller.In addition, we may not be able to successfully integrate the acquired personnel, technologies and operations into our existing business in an effective, timely and non-disruptive manner.Acquisitions may also divert management from day-to-day responsibilities, increase our expenses and reduce our cash available for operations and other uses.We cannot predict the number, timing or size of future acquisitions or the effect that any such transactions might have on our operating results. We have never paid cash dividends and do not intend to do so. We have never declared or paid cash dividends on our common stock.We currently plan to retain any earnings to finance the growth of our business rather than to pay cash dividends.Payments of any cash dividends in the future will depend on our financial condition, results of operations and capital requirements, as well as other factors deemed relevant by our board of directors.Additionally, so long as any shares of our preferred stock our outstanding, we are prohibited from paying dividends on our common stock. 18 Item 1B.UNRESOLVED STAFF COMMENTS Not applicable. Item 2.PROPERTIES Wisconsin U.S.A. Properties The Company’s headquarters is located at N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin.The Company owns this facility which has approximately 72,000 square feet of space. Bibra Lake, Western Australia (Leasehold) In 2001 our Australian subsidiary moved into a new, leased, self-contained research and development facility in Bibra Lake, Western Australia after previously occupying leased laboratory and workshop facilities.This facility also provides the engineering support for Australian and Southeast Asia sales as well as a marketing base for the Company in this region.The current rent is $81,376 per year (A$101,568), subject to annual CPI adjustments expiring on October 31, 2016. Item 3. LEGAL PROCEEDINGS We are not currently a party to any pending legal proceedings that we believe will have a material adverse effect on our business, financial condition or results of operations.We may, however, be subject to various claims and legal actions arising from the ordinary course of business from time to time. Item 4. MINE SAFETY DISCLOSURES Not applicable. 19 Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Common Stock of the Company has historically traded on the NYSE MKT under the name ZBB Energy Corporation (Symbol: ZBB) since June 18, 2007.As of August 17, 2015 the Common Stock of the Company is traded on the NYSE MKT under the name EnSync, Inc. (Symbol: ESNC).The following table sets forth for the periods indicated the range of high and low reported sales price per share of our common stock as reported on NYSE MKT.The share and per share information in this Form 10-K, including the following table, reflect a one-for-five reverse stock split that occurred on October 31, 2013 on a retroactive basis. High ($) Low ($) Fourth Quarter Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter As of September 28, 2015, the Company had 766 shareholders of record.These shareholders of record do not include non-registered stockholders whose shares are held in “nominee” or “street name.” We have not declared or paid cash dividends on our common stock and do not anticipate paying any cash dividends in the foreseeable future. Securities authorized for issuance under equity compensation plans is set forth in the Company’s Definitive Proxy Statement relating to the Company’s 2015 annual meeting of shareholders to be held on November 17, 2015 and is incorporated herein by reference. Item 6. SELECTED FINANCIAL DATA Not applicable. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with our Consolidated Financial Statements and related Notes included elsewhere in this Annual Report on Form 10-K.Some of the information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this report includes forward-looking statements based on our current management’s expectations.There can be no assurance that actual results, outcomes or business conditions will not differ materially from those projected or suggested in such forward-looking statements as a result of various factors, including, the risks and uncertainties discussed in the Risk Factors section of this Annual Report on Form 10-K. OVERVIEW EnSync, Inc. and its subsidiaries (“EnSync,” “we,” “us,” “our,” or the “Company”) develop, license, and manufacture innovative energy management systems solutions serving the commercial and industrial (“C&I”) building, utility, and off-grid markets.Incorporated in 1998, EnSync is headquartered in Menomonee Falls, Wisconsin, USA with offices in San Francisco, California, Honolulu, Hawaii, Shanghai, China, and Perth, Western Australia.In August 2015, we changed our corporate name from ZBB Energy Corporation to EnSync, Inc., and we regularly use the name EnSync Energy Systems for marketing and branding purposes. EnSync develops and commercializes application solutions for advanced energy management systems critical to the transition from a “coal-centric economy” to one reliant on renewable energy sources.EnSync synchronizes conventional utility, distributed generation and storage assets to seamlessly ensure the least expensive and most reliable electricity available, thus enabling the future of energy networks.These advanced systems directly connect wind and solar equipment to the grid and other systems that can form various levels of micro-grids as well as power quality regulation solutions.EnSync brings vital power control and energy storage solutions to problems caused by incorporation of increasingly pervasive renewable energy generating assets that are part of the grid power transmission and distribution network used in commercial, industrial, and multi-tenant buildings.The Company also develops and commercializes energy management systems for off-grid applications such as island or remote power. The consolidated financial statements include the accounts of the Company and those of its wholly-owned subsidiaries ZBB Energy Pty Ltd. (formerly known as ZBB Technologies, Ltd.) located in Perth, Australia, Century West PNL LLC, and its sixty percent owned subsidiary ZBB PowerSav Holdings Limited located in Hong Kong which was formed in connection with the Company’s investment in a China joint venture. 20 China Joint Venture Anhui Meineng Store Energy Co., Ltd. (“Meineng Energy”) was established in late 2011 to develop, produce, sell, distribute and service advanced storage batteries and power electronics in China.Meineng Energy assembles and manufactures certain of the Company’s products for sale in the power management industry on an exclusive basis in mainland China and on a non-exclusive basis in Hong Kong and Taiwan. Our investment in Meineng Energy was made through ZBB PowerSav Holdings Limited (“Holdco”), a limited liability Hong Kong holding company, formed with PowerSav New Energy Holdings Limited.We own 60% of Holdco’s equity interests.We have the right to appoint a majority of the members of the Board of Directors of Holdco and Holdco has the right to appoint a majority of the members of the Board of Directors of Meineng Energy.Our indirect interest in Meineng equals approximately 30%. Bradley L. Hansen, our President and Chief Executive Officer has served as the Chief Executive Officer of Meineng Energy since December 2011.Mr. Hansen owns an indirect 6% equity interest in Meineng Energy. Pursuant to a management services agreement, Holdco will provide certain management services to Meineng Energy in exchange for a management services fee equal to five percent of Meineng Energy’s net sales for the subsequent three years, provided the payment of such fees will terminate upon Meineng Energy completing an initial public offering on a nationally recognized securities exchange.To date, no management service fee revenues have been recognized by Holdco. Lotte Chemical Corporation In April 2011, we entered into a Collaboration Agreement (the “Collaboration Agreement”) with Lotte Chemical Corporation (“Lotte”), pursuant to which we collaborated with Lotte on the technical development of our third generation zinc bromide flow battery module (the “Version 3 Battery Module”).Lotte received a fully paid-up, exclusive and royalty-free license to sell and manufacture the Version 3 Battery Module in South Korea and a non-exclusive royalty-bearing license to sell the Version 3 Battery Module in Japan, Thailand, Taiwan, Malaysia, Vietnam and Singapore. In December 2013, we entered into a Research and Development Agreement (the “R&D Agreement”) with Lotte pursuant to which we agreed to develop and provide to Lotte a 500kWh zinc bromide flow battery system, including a zinc bromide chemical flow battery module and related software (the “Product”), on the terms and conditions set forth in the R&D Agreement (the “Project”).The Project is scheduled to continue until December 16, 2015, unless extended by the mutual agreement of the Company and Lotte.Subject to the satisfaction of certain specified milestones, Lotte is required to make payments to us under the R&D Agreement totaling $3,000,000 over the term of the Project. Additionally, in December 2013, we entered into an Amended License Agreement with Lotte (the “Amended License Agreement”).Pursuant to the Amended License Agreement, we granted to Lotte, (1) an exclusive and royalty-free limited license in South Korea to use the Company’s zinc bromide flow battery module, Zinc Bromide flow battery stack and the technical information and know how related to the intellectual property arising from the Project (collectively, the “Technology”) to manufacture or sell a zinc bromide flow battery (the “Lotte Product”) in South Korea and (2) a non-exclusive (a) royalty-free limited license for Lotte and its affiliates to use the Technology internally in all locations other than China and South Korea to manufacture the Lotte Product and (b) royalty-bearing limited license to sell the Lotte Product in all locations other than China, the United States and South Korea. Lotte is required to pay us a total license fee of $3,000,000 under the Amended License Agreement plus up to an additional $1,000,000 if certain specific milestones are successfully achieved.In addition, Lotte is required to make ongoing royalty payments to the Company equal to a single digit percentage of Lotte’s sales of the Lotte Product outside of South Korea until December 31, 2019.The original license fees were subject to a 16.5% non-refundable Korea withholding tax. Solar Power, Inc. In July 2015, we entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Solar Power, Inc., a California corporation (“SPI”) pursuant to which we sold to SPI for an aggregate purchase price of $33,390,000 a total of (i) 8,000,000 shares (the “Purchased Common Shares”) of common stock and (ii) 28,048 shares (the “Purchased Preferred Shares”) of Series C Convertible Preferred Stock which are convertible, subject to the completion of projects under our supply agreement with SPI (as described below), into a total of up to 42,000,600 shares of Common Stock.The aggregate purchase price for the Purchased Common Shares was based on a purchase price per share of $0.6678.The aggregate purchase price for the Purchased Preferred Shares was determined based on price of $0.6678 per common share equivalent.Pursuant to the purchase agreement, SPI was also issued a warrant to purchase 50,000,000 shares of Common Stock for an aggregate purchase price of $36,729,000 (the “Warrant”). 21 We also entered into a supply agreement with SPI pursuant to which we will sell and SPI will purchase certain products and services offered by us from time to time, including certain energy management system solutions for solar projects (the “Supply Agreement”). The Purchased Preferred Shares were sold for $1,000 per share and are convertible at a conversion price of $0.6678 provided that (A) the first one-fourth (the “Series C-1 Preferred Stock”) of the Purchased Preferred Shares only become convertible upon the completion of five megawatts worth of solar projects in accordance with the Supply Agreement (the “Projects”), (B) the second one-fourth (the “Series C-2 Preferred Stock”) only become convertible upon the completion of 15 megawatts worth of projects, (C) the third one-fourth (the “Series C-3 Preferred Stock”) only become convertible upon the completion of 25 megawatts worth of projects, and (D) the last one-fourth (the “Series C-4 Preferred Stock”) only become convertible upon the completion of 40 megawatts worth of projects.The Warrant represents the right to acquire 50,000,000 shares of Common Stock at an exercise price equal to $0.7346.The Warrant only becomes exercisable upon the completion of 40 megawatts worth of Projects. We also entered into a form of governance agreement with SPI (the “Governance Agreement”) pursuant to which SPI is entitled to nominate one director to our board of directors for so long as SPI holds at least 10,000 Purchased Preferred Shares or 25 million of Common Stock or Common Stock equivalents (the “Requisite Shares”).Additionally, for so long as the Purchaser holds the Requisite Shares (1) following the time at which the Series C-2 Preferred Stock shall have become convertible in full, the Purchaser shall be entitled to nominate a total of two Directors to the Board and (2) following the time at which the Series C-3 Preferred Stock shall have convertible in full, the Purchaser shall be entitled to nominate a total of three directors. NEW ACCOUNTING PRONOUNCEMENTS Refer to Note 1 of the Notes to Consolidated Financial Statements for a discussion of recently issued accounting pronouncements. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of our financial statements conforms to accounting principles generally accepted in the United States of America, which requires management, in applying our accounting policies, to make estimates and assumptions that have an important impact on our reported amounts of assets, liabilities, revenue, expenses and related disclosures at the date of our financial statements.On an on-going basis, management evaluates its estimates including those related to revenue recognition, inventory valuations, warranty obligations, and income taxes.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from management’s estimates. CRITICAL ACCOUNTING ESTIMATES Revenue Recognition Application of the accounting principles related to the measurement and recognition of revenue requires the Company to make judgments and estimates.Even for the same product, the Company has to interpret contract terms to determine the appropriate accounting treatments.When services, installation and training, etc. are rendered with product sales, the Company determines whether the deliverables should be treated as separate units of accounting.When there are multiple transactions with the same customer, significant judgments are made to determine whether separate contracts are considered as part of one arrangement according to the contract’s terms and conditions.When the installed equipment is accepted by the customer in different periods, the Company determines whether the completed project is able to be used by the customer, whether the receivable is collectible and whether revenue is recognized in stages. Revenue recognition is also impacted by various factors, including the credit-worthiness of the customer.Estimates of these factors are evaluated periodically to assess the adequacy of the estimates.If the estimates were changed, revenue would be impacted. 22 Excess and Obsolete Inventory We determine the amount of inventory that is excess and obsolete using estimates of future demand for individual components of raw materials and finished goods. To determine excess and obsolete inventory, we compare listings of existing piece parts and finished goods to future product demand and usage requirements.We record a full valuation allowance for inventory quantities on hand in excess of two year’s expected usage. We believe our accounting estimate related to excess and obsolete inventory is a critical accounting estimate because it requires us to make assumptions about future sales volumes and product mix, which can be highly uncertain.Changes in these estimates can have a material effect on our financial statements. Accrued Expenses Accrued expenses consist of the Company’s present obligations for various expenses incurred during the period and include a reserve for estimated contract losses, other accrued expenses, and warranty obligations.Included in accrued expenses as of June 30, 2015 is a remaining reserve of approximately $685,000 for a $1.8 million product upgrade initiative established in the fourth quarter of fiscal 2014. Subsequent to commercialization, installation and commissioning of units in the field, the Company garnered meaningful insights that resulted in system design modifications and other general upgrades, which improved the performance, efficiency, and reliability of its systems.In the interest of enhancing customer satisfaction, the Company launched the product upgrade initiative to implement these improvements at certain locations of its installed base through fiscal year 2016. Warranty Provision The Company’s products are generally covered by a warranty for 12 or 18 months.The Company accrues for warranty costs as part of costs of sales based on associated material costs, technical labor costs, and associated overheads. If the Company experiences an increase in warranty claims compared with historical experience, or if the cost of servicing warranty claims is greater than expected, the Company’s gross margin could be adversely affected. Stock Based Compensation The Company’s Board of Directors approves grants of stock options to employees to purchase our common stock.Stock compensation expense is recorded based upon the estimated fair value of the stock option at the date of grant.The accounting estimate related to stock-based compensation is considered a critical accounting estimate because estimates are made in calculating compensation expense including expected option lives, forfeiture rates and expected volatility.Expected option lives and forfeiture rates may be different from estimates and may result in potential future adjustments, which would impact the amount of stock-based compensation expense recorded in a particular period. RESULTS OF OPERATIONS Year ended June 30, 2015 compared with the year ended June 30, 2014 Revenue: Our revenues for the years ended June 30, 2015 and June 30, 2014 were $1,763,510 and $7,851,607, respectively.The decrease of $6,088,097 in the year ended June 30, 2015 was the result of a $2,534,445 decrease in product sales revenues, $533,652 decrease in engineering and development revenue, and a $3,000,000 decrease in licensing revenue as compared to the year ended June 30, 2014. 23 Costs and Expenses: Total costs and expenses for the years ended June 30, 2015 and June 30, 2014 were $15,320,684 and $16,648,862, respectively.This decrease of $1,328,178 in the year ended June 30, 2015 was due to the following factors: · $2,053,619 decrease in costs of product sales principally due to decreased product sales; · $61,025 increase in cost of engineering and development due to costs incurred in relation to the Lotte research and development agreement for the year ended June 30, 2015 compared to year ended June 30, 2014; · $1,175,238 increase in advanced engineering and development expenses due to $720,000 of higher salaries, related payroll taxes, and benefits resulting from increased headcount year over year, $497,000 paid for contract employees, and $469,000 of additional spending on project materials.This activity was partially offset by a $315,000 decrease in advanced engineering and development activity at the Company’s Australia location; · $113,035 decrease in selling, general, and administrative expenses was due to decreases of $539,000 of activity completed on the product upgrade initiative that was reserved for during fiscal year 2014, $495,000 in Korean withholding tax on Lotte license revenues and $89,000 in legal fees partially offset by increases of $352,000 in wages and benefits related to increased headcount, $301,000 in recruitment fees, $178,000 of other miscellaneous general expenses, $130,000 in travel expenses and $76,000 in advertising expense; and, · $397,787 decrease in depreciation and amortization expense as a result of the full recognition of amortization expense of the Company’s intangible assets during the prior fiscal year. Other Income (Expense): Total other income (expense) for the year ended June 30, 2015 increased by $1,457,566 to income of $659,110 from an expense of $798,456 for the year ended June 30, 2014 primarily as a result of the $1,257,407 gain on investment in investee company resulting from a third-party capital investment transaction with the investee company and a $162,763 decrease in equity in loss of investee company. On August 12, 2014, Meineng Energy received a cash investment of 20,000,000 RMB (about $3.2 million) from a third party for a post-closing valuation of $42 million.During the year ended June 30, 2015, we recognized a $1,257,407 gain on the carrying value of our investment in Meineng Energy.$481,870 of this gain is attributable to the noncontrolling interest, which provided a net gain of $775,537 to the Company. Income Taxes (Benefit): The benefit for income taxes during the year ended June 30, 2015 increased by $4,044 to $86,455 from $82,411 for the year ended June 30, 2014.The current year benefit for income taxes was generated by a release of a reserve for an uncertain tax position related to a refundable tax credit for research and development previously received related to qualified expenditures we incurred during the year ended June 30, 2010.The tax examination period related to the 2010 credit expired at the end of the current fiscal year.The Company did not qualify for this credit during the year ended June 30, 2015. Net Loss: Our net loss for the year ended June 30, 2015 increased by $4,030,389 to $12,885,808 from the $8,855,418 net loss for the year ended June 30, 2014.This increase in loss was primarily the result of decreased revenues.This activity was partially offset by the recognized gain on investment in Meineng Energy as described in “Other Income (Expense)” above. Liquidity and Capital Resources Since our inception, our research, advanced engineering and development, and operations have been primarily financed through debt and equity financings, and engineering, government and other research and development contracts.Total capital stock and paid in capital as of June 30, 2015 was $118,204,570 compared with June 30, 2014 total capital stock of $103,251,304.We had a cumulative deficit of $102,674,048 as of June 30, 2015 compared to a cumulative deficit of $89,788,242 as of June 30, 2014.At June 30, 2015 we had net working capital of $9,352,291 compared to June 30, 2014 net working capital of $8,723,032.Our shareholders’ equity as of June 30, 2015 and June 30, 2014, exclusive of noncontrolling interests, was $13,941,036 and $11,863,187, respectively. On September 26, 2013, the Company entered into a Securities Purchase Agreement with certain investors providing for the sale of 3,000 shares of Series B Convertible Preferred Stock (the “Preferred Stock”).Shares of Preferred Stock were sold for $1,000 per share (the “Stated Value”) and accrue dividends on the Stated Value at an annual rate of 10%.At June 30, 2015 the Preferred Stock was convertible into a total of 3,221,964 shares of common stock of the Company (“Common Stock”) at a conversion price equal to $0.95.Upon any liquidation, dissolution or winding up of the Company, holders of Preferred Stock are entitled to receive out of the assets of the Company an amount equal to two times the Stated Value, plus any accrued and unpaid dividends thereon.The net proceeds to the Company, after deducting $96,967 of offering costs, were $2,909,873.At June 30, 2015 the liquidation preference of the Preferred Stock was $5,635,866. On March 19, 2014, the Company completed an underwritten public offering of its common stock at a price to the public of $2.25 per share.The Company sold a total of 6,325,000 shares of its common stock in the offering for aggregate proceeds of approximately $14.2 million.The Company received approximately $13.0 million of net proceeds from the offering, after deducting the underwriting discount and expenses. 24 On August 27, 2014, we completed an underwritten public offering of our common stock at a price to the public of $1.12 per share.We sold a total of 13,248,000 shares of our common stock in the offering for aggregate proceeds of approximately $14.8 million.We received approximately $13.7 million of net proceeds from the offering, after deducting the underwriting discount and expenses. On July 13, 2015, we entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Solar Power, Inc., a California corporation (“SPI”) pursuant to which we sold to SPI for an aggregate purchase price of $33,390,000 a total of (i) 8,000,000 shares (the “Purchased Common Shares”) of common stock and (ii) 28,048 shares (the “Purchased Preferred Shares”) of Series C Convertible Preferred Stock.The aggregate purchase price for the Purchased Common Shares was based on a purchase price per shares of $0.6678 and the aggregate purchase price for the Purchased Preferred Shares was determined based on price of $0.6678 per common share equivalent.Pursuant to the purchase agreement, SPI was also issued a warrant to purchase 50,000,000 shares of Common Stock for an aggregate purchase price of $36,729,000 (the “Warrant”). At June 30, 2015, our principal sources of liquidity were our cash and cash equivalents which totaled $10,757,461, accounts receivable of $113,093, and expected collections under the Lotte R&D Agreement. We believe that cash and cash equivalents on hand, expected collections on the Lotte R&D Agreement, the July 13, 2015 financing from SPI, and other potential sources of cash, will be sufficient to fund our current operations through the fourth quarter of fiscal year 2017.However, unless we are able to increase our revenues and achieve profitability we will likely require additional investment capital thereafter to fund our operations. If we are unable to obtain additional required funding, we may not be able to: · remain in operation; · execute our growth plan; · take advantage of future opportunities; or · respond to customers and competition. Operating Activities Our operating activities used net cash of $11,167,097 for the year ended June 30, 2015.Cash used in operations resulted from a net loss of $12,811,610, which was decreased by $1,136,924 in non-cash adjustments and by $507,589 in net changes to working capital.Non-cash adjustments included a gain on investment in investee company of $1,257,407, $1,263,529 of stock compensation expense, $644,790 of depreciation expense, and $495,119 of equity in loss of investee company.Net decreases in working capital were primarily due to decreases in accounts receivable of $937,931, $154,853 in inventory, $91,191 in refundable income taxes, and $1,473,945in accrued expenses, offset by increases in prepaids and other current assets of $145,723, $467,102 in accounts payable, $436,010 in customer deposits, and accrued compensation and benefits of $40,170. Investing Activities Our investing activities used net cash of $567,791 for the year ended June 30, 2015, primarily for a new note receivable in the amount of $150,000 and $427,499 for purchases of property and equipment. Financing Activities Our financing activities provided net cash of $12,139,606 for the year ended June 30, 2015.Net cash provided by financing activities was comprised principally of $14,837,760 in proceeds from the issuance of common stock, less common stock issuance costs of $1,148,023.During the year ended June 30, 2015 we made repayments of $1,018,062 of principal on bank loans and notes payable and paid $545,825 in financing costs related to the Solar Power, Inc. Securities Purchase agreement that closed on July 13, 2015. Off-Balance Sheet Arrangements We had no off-balance sheet arrangements as of June 30, 2015. Item 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 25 Item 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS ENSYNC, INC. TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 27 Consolidated Balance Sheets as of June 30, 2015 and 2014 28 Consolidated Statements of Operations for the Years ended June 30, 2015 and 2014 29 Consolidated Statements of Comprehensive Loss for the Years ended June 30, 2015 and 2014 30 Consolidated Statements of Changes in Equity for the Years ended June 30, 2015 and 2014 31 Consolidated Statements of Cash Flows for the Years ended June 30, 2015 and 2014 32 Notes to Consolidated Financial Statements 33 26 REPORT OF INDEPENDENT REGISTERD PUBLIC ACCOUNTING FIRM To the Shareholders, Audit Committee and Board of Directors EnSync, Inc. Menomonee Falls, WI We have audited the accompanying consolidated balance sheets of EnSync, Inc., (the Company) as of June 30, 2015 and 2014, and the related consolidated statements of operations, comprehensive loss, changes in equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of EnSync, Inc., as of June 30, 2015 and 2014 and the results of its operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Baker Tilly Virchow Krause, LLP Milwaukee, Wisconsin September 28, 2015 27 EnSync, Inc. Consolidated Balance Sheets June 30, 2015 June 30, 2014 Assets Current assets: Cash and cash equivalents $ $ Restricted cash on deposit Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred financing costs - Refundable income tax credit - Note receivable - Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Current maturities of bank loans and notes payable $ $ Accounts payable Accrued expenses Customer deposits Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable, net of current maturities Total liabilities Commitments and contingencies (Note 13) Equity Series B redeemable convertible preferred stock ($0.01 par value, $1,000 face value) 3,000 shares authorized and issued, 2,575 shares outstanding, preference in liquidation of $5,635,866 and $5,347,994 as of June 30, 2015 and June 30, 2014, respectively 26 26 Common stock ($0.01 par value); 150,000,000 authorized, 39,129,334 and 25,651,389 shares issued and outstanding as of June 30, 2015 and June 30, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total EnSync, Inc. equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 28 EnSync, Inc. Consolidated Statements of Operations Year ended June 30, Revenues Product sales $ $ Engineering and development License - Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Loss from Operations ) ) Other Income (Expense) Equity in loss of investee company ) ) Gain on investment in investee company - Interest income Interest expense ) ) Other income (expense) ) Total Other Income (Expense) ) Loss before benefit for Income Taxes ) ) Benefit for Income Taxes ) ) Net loss ) ) Net loss attributable to noncontrolling interest Gain attributable to noncontrolling interest ) - Net Income (Loss) Attributable to EnSync, Inc. ) ) Preferred Stock Dividend ) ) Net Loss Attributable to Common Shareholders $ ) $ ) Net Loss per share Basic and diluted $ ) $ ) Weighted average shares-basic and diluted See accompanying notes to consolidated financial statements. 29 EnSync, Inc. Consolidated Statements of Comprehensive Loss Year ended June 30, Net loss $ ) $ ) Foreign exchange translation adjustments ) Comprehensive loss ) ) Net (income) loss attributable to noncontrolling interest ) Comprehensive Income (Loss) Attributable to EnSync, Inc. $ ) $ ) See accompanying notes to consolidated financial statements. 30 EnSync, Inc. Consolidated Statements of Changes in Equity Series B Preferred Stock Common Stock Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Noncontrolling Interest Shares Amount Shares Amount Balance: June 30, 2013 - $ - $ $ $ ) $ ) $ Net loss ) ) Net currency translation adjustment ) Issuance of common stock, net of costs and underwriting fees Stock-based compensation Issuance of preferred stock, net of costs and underwriting fees 30 Conversion of preferred stock ) (4
